DETAILED ACTION
	Applicant’s response of July 6, 2022 has been fully considered.  No claims are amended, added, or cancelled.  Claims 1-7, 11, 13-19, and 21 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11, 13, 15-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chaboche et al. (US 2011/0178233).
Regarding claims 1-7, 11, 13, and 17-19, Chaboche et al. teaches a tire tread (¶1) comprising up to 100 parts by weight of a styrene butadiene rubber modified with 3-(N,N-dimethylaminopropyl)trimethoxysilane in the middle of the chain (¶160, 162; Example 6) with a glass transition temperature of -48° C (¶311, 313), from 1 to 70 parts by weight of an additional rubber such as a polybutadiene rubber (¶51), from 50 to 200 phr of total filler comprising between 50 and 150 phr of silica and less than 30 phr of carbon black (amounts provide for at least 51% silica) (¶60, 61, 63), and a crosslinking system (sulfur, diphenylguanidine, sulfenamide) (¶313; Example 6).  Chaboche et al. teaches that the rubber composition may contain from 10 to 100 phr of a plasticizing agent such as a hydrocarbon-based resin having a Tg above 30° C (¶79).  Further, Example 6 of Chaboche et al. does not include any plasticizing agents (¶313).
Chaboche et al. does not teach the amount of plasticizing agent with sufficient specificity for an anticipation rejection.  However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to use from 2 to 15 phr of a plasticizing resin and would have been motivated to do so because Chaboche et al. teaches that this amount of resin is suitable for use in the disclosed invention.
The limitation of the tire being for a “vehicle bearing heavy loads” is an intended use of the tire.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.  Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).  In this case, the claim fully and intrinsically sets forth all the limitations of the claimed invention.  Therefore, the intended use as stated is of no significance to the claim construction.  Additionally, the tire as taught by the prior art references is capable of performing this use since it contains all the limitations of the claimed tire.  This rationale additionally applies to claim 17 wherein the tire is “intended to equip a heavy-duty vehicle or bus.”  This limitation adds no structure to the tire or to the rubber composition making it up and therefore is only considered an intended use of the tire.
Regarding claims 15 and 16, the composition of Chaboche et al. does not require the presence of any plasticizer that is liquid at room temperature.
Regarding claim 21, Chaboche et al. does not disclose that after curing the rubber composition at 150° C for 45 minutes, the composition has a maximum loss factor between 0.1% to 100% strain for an outward cycle of not greater than 0.139, a loss factor tanδ at -20° C under a stress of 0.7 MPa of not greater than 0.673, and a complex dynamic shear modulus at 50% strain of not greater than 1.9.  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference.  However, the reference teaches all of the claimed ingredients and amounts, and a substantially similar process.  Moreover, there is no guidance provided in the instant specification as to how to obtain this property other than by forming the claimed composition.  Therefore, the claimed effects and physical properties, i.e., a maximum loss factor between 0.1% to 100% strain for an outward cycle of not greater than 0.139, a loss factor tanδ at -20° C under a stress of 0.7 MPa of not greater than 0.673, and a complex dynamic shear modulus at 50% strain of not greater than 1.9, would implicitly be achieved by the resulting composition.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chaboche et al. (US 2011/0178233) as applied to claim 1 above, and further in view of Thompson (US 2013/0158185).
	Chaboche et al. teaches the tire and rubber composition of claim 1 as set forth above.  Chaboche et al. does not teach that the plasticizing resin of the rubber composition is chosen from the group consisting of cyclopentadiene homopolymer or copolymer resins, dicyclopentadiene homopolymer or copolymer resins, terpene homopolymer or copolymer resins, C5 fraction homopolymer or copolymer resins, C9 fraction homopolymer or copolymer resins, mixture of C5 fraction homopolymer or copolymer resins and of C9 fraction homopolymer or copolymer resins, alpha-methylstryene homopolymer or copolymer resins, and mixtures thereof.  However, Thompson teaches tire treads made from rubber compositions (¶51) comprising styrene butadiene rubber (Table 1) and from between 5 and 40 phr of a plasticizing resin with a glass transition temperature of greater than 30° C (¶23, 26, 31) such as cyclopentadiene or dicyclopentadiene homopolymer or copolymer resins, terpene homopolymer or copolymer resins, and C5 fraction homopolymer or copolymer resins (¶28).  Thompson additionally teaches that no plasticizing oils are needed for use with the resin (¶32).  Chaboche et al. and Thompson are analogous art because they are from the same field of endeavor, namely that of diene-based rubber compositions useful as tire treads.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to use one of the hydrocarbon resins, as taught by Thompson, in the rubber composition, as taught by Chaboche et al., and would have been motivated to do so to ensure the desired processability of the composition.

Response to Arguments
Applicant's arguments filed July 6, 2022 have been fully considered but they are not persuasive.
Applicant argues that one of ordinary skill in the art would not have chosen to use polybutadiene as the second diene elastomer in Chaboche et al. because the secondary reference of Thompson teaches a rubber composition comprising natural rubber and a silanol end-functionalized styrene butadiene rubber.  In other words, due to the teaching of Thompson, one of ordinary skill in the art would choose natural rubber as the second diene rubber and not polybutadiene.  Applicant further argues that one of ordinary skill in the art would have had no reason or motivation to add a butadiene rubber in an amount of 1-49 phr and to select silica as a predominantly reinforcing filler.  This argument is unpersuasive.  
Applicant is arguing the combination of Chaboche et al. and Thompson as applied to the rejection of claim 1.  However, claim 1 is rejected based on Chaboche et al. only.  As stated in the above rejection, Chaboche et al. teaches all of the limitations set forth in claim 1 including that the second diene rubber can be polybutadiene and that silica can be the predominant filler.  There is no need to modify Chaboche et al. with another reference to arrive at these teachings.  Because Thompson is not needed to meet these limitations, arguments regarding its combination with Chaboche et al. are not applicable to claim 1.  However, Thompson is used in combination with Chaboche et al. to reject claim 14 by teaching the specific plasticizing resin used.  Applicant has presented no arguments in this response based on why one of ordinary skill in the art would not combine Thompson with Chaboche et al. with regard to the choice of plasticizing resin.  Therefore, these arguments are unpersuasive and the rejection of record stands.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303. The examiner can normally be reached Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767